Judge NATHANIEL R. JONES,
Dissenting.
The issues presented to the District Court and are now here on appeal have never been squarely confronted by this court. By issuing a Certificate of Appealability, and thus granting John W. Byrd Jr. permission to appeal from its denial of his *96habeas corpus petition filed pursuant to 28 U.S.C. § 2241, this court was afforded an opportunity to decide an issue heretofore unaddressed. This panel’s majority declined to seize that opportunity. Its failure to do so may very well seal Byrd’s fate. Execution appears to be a certainty, barring an intercession by the en banc court. This, in my judgment, compounds the long series of legal errors committed by this and other courts along the troubled path this case has traveled.
Reliance on Section 2241 by Byrd is not an impermissible sidestepping of prior rulings. That section is a free-standing provision of law that Congress enacted and did not disturb when it enacted AEDPA. The grant of power represented by Section 2241 is an alternative for state prisoners with valid claims of actual innocence. Such is what Byrd has been trying to raise in the face of barriers erected in State and now Federal proceedings. The panel majority now denies to Byrd an opportunity to pursue relief under Section 2241. Because I think that result is not only wrong, but a tragic denial of due process, I dissent.
No life is expendable. Certainly not Monte Tewksbury’s. Nor John Byrd Jr.’s.
Yet, the State of Ohio has become complied in making possible the wrongful taking of a life without affording full due process of law. That is the inevitable result of what is being done here by the majority’s Order.
As a citizen, I join with countless thousands persons who are saddened at not having been able to personally intervene to save the life of Monte Tewksbury, an indisputably fine and decent man.
As a Federal Appellate Judge, I have tried, in keeping with my oath to uphold the Constitution of the United States, to prevent the taking of the life of a not-so-decent man, but one, who, with all of his flaws, was, nevertheless, entitled to all of the rights guaranteed by the Constitution. There was a breakdown in this case. My prediction is that history will look back on the handling of this prosecution by the State of Ohio, and the default of the judiciary, as a travesty of justice. Anger and the thirst for vengeance and retribution, can never justify suspending the Constitution. An unintended consequence of this break down of constitutional due process could hasten the day when the State of Ohio may want to seriously consider whether the death penalty is fundamentally unfair and unworkable.
A more elaborate statement of my views about this case will follow.